DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is currently amended.  Claim 4 is canceled.  Claims 1-3 are pending review in this action.  
	The previous 35 U.S.C 102 and 103 rejections are withdrawn in light of Applicant’s corresponding amendments.  See Reasons for Allowance.

Election/Restrictions
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 28 July 2022.

The application has been amended as follows: 
	In claim 5, edit lines 1-3 as follows:
“A method for producing the [[a]] positive electrode active material for a nonaqueous
electrolyte secondary battery according to claim 1, the method comprising:


	In claim 5, edit the second-to-last line as follows:
	“

	In claim 6, edit line 1 as follows:
“The method for producing the [[a]] positive electrode active”


	In claim 6, edit line 3 as follows:
“the coating 

In claim 7, edit line 1 as follows:
“The method for producing the [[a]] positive electrode active”

In claim 7, edit line 3 as follows:
“the coating 

In claim 8, edit line 1 as follows:
“The method for producing the [[a]] positive electrode active”

In claim 8, edit line 3 as follows:
“the coating 

In claim 9, edit line 1 as follows:
“The method for producing the [[a]] positive electrode active”

In claim 9, edit line 3 as follows:
“the heat treatment 

In claim 10, edit line 1 as follows:
“The method for producing the [[a]] positive electrode active”



In claim 10, edit line 3 as follows:
	“the heat treatment 

In claim 11, edit line 1 as follows:
“The method for producing the [[a]] positive electrode active”

In claim 11, edit line 4 as follows:
	“

In claim 11, edit lines 5-6 as follows:
	“powder coated with the compound containing zinc before performing the heat treatment 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed positive electrode active material is novel over the closest prior art of record – Yang (US 2015/0194662) and Yamaji (JP 2016/100060). Yang and Yamaji include all of the instantly claimed limitations except that they both require zinc oxide on the surface of the powder. The prior art contains no motivation for excluding zinc oxide from the surface of the powder. 

Claims 1-3 and 5-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724